Citation Nr: 0927346	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability for the period from December 14, 
2005, to August 16, 2006.

2.  Entitlement to an initial rating higher than 40 percent 
for a right knee disability for the period from August 17, 
2006, to November 21, 2006; and for the period from January 
1, 2007, to November 16, 2008.

3.  Entitlement to an initial rating higher than 20 percent 
for a right knee disability since November 17, 2008.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2004 to 
December 2005, with additional service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a right knee disability and awarded a 
10 percent disability rating, effective December 14, 2005.  A 
July 2007 rating decision granted a temporary total rating 
for convalescence following a right knee arthroscopic 
meniscectomy, for the period from November 22, 2006, to 
December 31, 2006, after which time a 10 percent rating 
became effective.  In October 2008, the Board remanded the 
claim for additional development.  

By a December 2008 rating decision, the RO increased the 
Veteran's disability rating from 10 to 40 percent for the 
period from August 17, 2006, to November 21, 2006, and from 
January 1, 2007, to November 16, 2008, after which time a 20 
percent rating became effective.  However, as those grants do 
not represent a total grant of benefits sought on appeal, the 
claim for increases remains before the Board. AB v. Brown, 6 
Vet. App. 35 (1993).

In his August 2007 substantive appeal, the Veteran raised a 
claim of entitlement to service connection for a left knee 
disability, secondary to his service-connected right knee 
disability.  The Board refers that claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  For the period from December 14, 2005, to August 16, 
2006, the Veteran's right knee disability was manifested by 
subjective complaints of pain, swelling, locking, and giving 
way, and objective findings of medial meniscus posterior horn 
tear, effusion, and tenderness to palpation, with range of 
motion testing within normal limits.  There was no clinical 
evidence of instability, subluxation, or ankylosis.

2.  For the period from August 17, 2006, to November 21, 
2006, and for the period from January 1, 2007, to November 
16, 2008, the Veteran's right knee disability had been 
manifested by subjective complaints of pain, swelling, 
locking, and giving way, and objective findings of 
degenerative changes, extension limited to 35 degrees, and 
flexion limited to no more than 132 degrees. There was no 
clinical evidence of ankylosis, subluxation, instability, or 
dislocation of the knee joint.

3.  Since November 17, 2008, the Veteran's right knee 
disability has been manifested by subjective complaints of 
pain, swelling, locking, and giving way, and objective 
findings of degenerative changes, extension limited to 14 
degrees, and flexion limited to no more than 90 degrees.  
There is no clinical evidence of ankylosis, subluxation, 
instability, or dislocation of the knee joint. 


CONCLUSIONS OF LAW

1.  For the period from December 14, 2005, to August 16, 
2006, the criteria for an initial rating higher than 10 
percent for a right knee disability pursuant to DC 5261 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.17a, Diagnostic Codes (DCs) 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (2008).

2.  For the period from December 14, 2005, to August 16, 
2006, the criteria for an initial rating of 20 percent under 
DC 5258 for a right knee disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2008).

3.  For the period from August 17, 2006, to November 21, 
2006, and for the period from January 1, 2007, to November 
16, 2008, the criteria for an initial rating higher than 40 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2008).

4.  Since November 17, 2008, the criteria for an initial 
rating higher than 20 percent for a right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.17a, Diagnostic Codes (DCs) 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257.  Evaluation of 
a knee disability under both of those diagnostic codes does 
not amount to pyramiding.  However, a separate rating must be 
based on additional compensable level of disability.  38 
C.F.R. § 4.14 (2008); VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

The Veteran's right knee disability has been rated as 10 
percent disabling for the period from December 14, 2005, to 
August 16, 2006; as 40 percent for the period from August 17, 
2006, to November 21, 2006, and for the period from January 
1, 2007, to November 16, 2008, and as 20 percent since 
November 17, 2008, all under DC 5261, which pertains to 
limitation of extension of the leg.  38 C.F.R. § 4.71a, DC 
5261.  Diagnostic Codes 5260, which contemplates limitation 
of flexion of the leg, 5003 and 5010, which respectively 
contemplate degenerative and traumatic arthritis, 5257, which 
pertains to instability, 5258, which pertains to dislocation 
of semilunar cartilage, and 5259, which pertains to 
symptomatic removal of semilunar cartilage, are also 
potentially applicable in this instance.  38 C.F.R. § 4.71a, 
DCs 5003, 5010, 5260, 5257, 5258, 5259.

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable here, as the medical evidence 
does not show that the Veteran has any of those conditions. 
Specifically, ankylosis, impairment of the tibia or fibula, 
and genu recurvatum have not been diagnosed.

In November 2006, the Veteran underwent a arthroscopic 
meniscectomy of the right knee. The RO assigned a temporary 
total disability rating from November 22, 2006, to December 
31, 2006.  38 C.F.R. § 4.30.  The 100 percent rating in 
effect during that period is the maximum rating possible 
under all potentially applicable rating criteria; the Veteran 
cannot be awarded more than 100 percent under schedular 
criteria at any given time.  38 C.F.R. § 4.71a.   Therefore, 
the Board need not discuss the impact of DeLuca v. Brown, 8 
Vet. App. 202 (1995) (rating of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain), before 
finding that an increased schedular rating for a right knee 
disability is not warranted for that period of time.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under DC 5260, which contemplates limitation of leg flexion, 
a zero percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

The Veteran separated from service in December 2005 and filed 
his claim for service connection for a right knee disability 
in June 2006.  Service medical records dated from November 
2004 to December 2005 reflect treatment for right knee pain.  
January 2005 physical examination revealed pain on flexion.  
The knee did not show full range of motion, but specific 
ranges were not recorded.  There was tenderness on palpation.  
There was no localized effusion, swelling, erythema, or 
deformity of the knee.  There was no laxity or instability.  
In October 2005, the Veteran complained of right knee pain 
and swelling.  Range of motion testing was found to be 
intact.  X-ray examination showed mild degenerative joint 
disease.  The assessment was knee pain, likely 
osteoarthritis.  In January 2006, soon after separation, the 
right knee was tender to palpation at the tibial border.  
Range of motion was within normal limits.  X-ray examination 
was normal. 

VA treatment records dated from February 2006 to June 2006 
reflect treatment for a right knee condition.  In March 2006 
and April 2006, the Veteran complained of pain, swelling, 
locking, and giving way of the right knee.  Physical 
examination revealed an intact range of motion.  There was no 
instability, subluxation, or effusion of the knee joint.  

In June 2006, the Veteran reported that pain medication did 
not improve his right knee pain.  Physical examination 
revealed right knee crepitus with pain on flexion.  There was 
no clubbing, cyanosis, or edema.  MRI examination revealed 
changes consistent with a medial meniscus posterior horn 
tear.  Small knee effusions were also shown.  Range of motion 
testing was intact, however, specific ranges of motion were 
not documented. 

On August 2006 VA examination, the Veteran reported that 
while in service he had received oral and intra-articular 
pain medication.  In between injections, the pain was present 
daily.  Prolonged standing made the knee swell.  He had pain 
on prolonged use of the right knee, and could not kneel, run, 
or jump due to pain.  He was able to tend to the activities 
of daily living, though it was difficult to balance when 
putting on clothing.  The Veteran had extension of the right 
knee to limited to 35 degrees, and flexion limited to 132 
degrees, with pain from 115 to 132 degrees.  Pain was 
elicited when the patella was pressed.  There was no swelling 
or instability.  There was no lack of endurance or 
fatigability on repetitive movement.  The diagnosis was right 
knee medial meniscal tear and femorotibial epiphysis 
sclerosis. 

VA treatment records from November 2006 to October 2008 
reflect that in November 2006 the Veteran underwent a right 
knee arthroscopic meniscectomy.  At that time, an MRI 
revealed degenerative changes of the right knee, 
suprapatellar effusions, and calcification of the anterior 
tibial apophysis.  In December 2006, following surgery, the 
Veteran reported having minimal pain, but an inability to 
fully bend or straighten the knee.  He had extension limited 
20 degrees and flexion limited to 85 degrees.  There was mild 
edema.  The Veteran then attended physical therapy.  In 
January 2007, he reported less pain and swelling.  Range of 
motion was found to be normal, and there was no tenderness or 
effusion.  He was determined to be able to go back to work.  
In April 2007, he complained of swelling that occurred in 
both knees after completing exercises while on duty with the 
Army National Guard.  In May 2007, range of motion testing 
was intact.  Muscle tone was normal and no sensory motor 
defects were found.  The assessment at that time was 
bilateral knee pain.  The remaining treatment records reflect 
left knee pain and treatment, with an assessment of a left 
knee medial meniscus tear, rather than right knee complaints. 

On November 2008 VA examination, the Veteran reported that 
his right knee condition was more or less the same as it was 
in August 2006, despite surgery.  He had right knee pain most 
of the time, which was worse when standing or walking for 
prolonged periods of time.  He complained of swelling and 
friction-type pain on the medial anterior right knee, which 
was decreased by sitting or resting, and with pain 
medication.  He reported frequent locking and giving way, as 
well as stiffness and increased fatigability.  He reported 
that he worked as a paramedic and found it difficult to squat 
and lift the stretchers.  His employer had allowed him to 
work in the field two days per week and in the office two 
days per week to accommodate his disability.  He did not do 
yard maintenance chores or exercise due to pain.  Physical 
examination revealed no dislocation or recurrent subluxation.  
Extension of the knee was to 14 degrees and flexion was to 90 
degrees, with pain.  Muscle strength was 4.5/5.  He was not 
additionally limited by fatigue, lack of endurance, or 
incoordination on repetitive testing.  There was moderate 
effusion and tenderness to palpation.  He had normal 
stability.  There was no visible right knee scar.  The 
diagnosis was right knee meniscus tear status post 
arthroscopic with meniscus debridement and chondroplasty, as 
well as right knee effusion and right knee degenerative joint 
disease.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  In this 
case, for the period from December 14, 2005, to August 16, 
2006, the Veteran's extension of the right knee was found to 
be full, as was evidenced in his treatment records dated 
October 2005, January 2006, March 2006, April 2006, and June 
2006.  Since those records do not demonstrate extension 
limited to 15 degrees, Diagnostic Code 5261 cannot serve as a 
basis for an increased rating for that period.

Next, for the period from August 17, 2006, to November 21, 
2006, and for the period from January 1, 2007, to November 
16, 2008, the VA examinations and treatment records reflect 
extension limited to 35 degrees.  That range of motion falls 
at most within a 40 percent rating, as extension limited to 
45 degrees has not been shown.  Thus, DC 5261 cannot serve as 
a basis for an increased rating for that period.

And, finally, for the period since November 17, 2008, VA 
examination in November 2008 shows extension limited to 14 
degrees, which falls at most within the criteria for a 20 
percent rating.  As extension limited to 20 degrees is not 
shown for this period, a higher rating is not warranted under 
DC 5261 since November 17, 2008.

Similarly, DC 5260 cannot serve as a basis for an increased 
rating or any separate compensable rating in this case.  The 
flexion of the Veteran's right knee would have to be limited 
to 60 degrees in order to warrant a compensable rating under 
DC 5260.  Flexion limited at most to 90 degrees, as shown by 
the medical evidence of record, does not warrant a 
compensable rating under DC 5260, and thus this diagnostic 
code does not serve as a means for a higher rating or 
separate compensable rating for the entire period under 
appeal.  

The Veteran is in receipt of ratings under DC 5261.  Pursuant 
to General Counsel Precedent Opinion VAOPGCPREC 9-2004, he 
could be also entitled to a separate rating under DC 5260 if 
he meets the criteria for a compensable rating under that 
diagnostic code.  VAOPGCPREC 9-2004 (September 17, 2004).  
However, as has been determined, the Veteran is not entitled 
to a compensable rating under DC 5260.  Thus, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable in this 
case.

Turning to DC 5258, a 20 percent rating is warranted where 
there is dislocation of semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  38 
C.F.R. § 4.71a, DCs 5258.  The Board finds that for the 
period from December 14, 2005, to August 16, 2006,  the 
Veteran suffered from episodes of locking, pain, and effusion 
of the knee which warrants a 20 percent rating under this 
code.  Specifically, in March and April 2006, the Veteran 
complained of pain, swelling, locking, and giving way of the 
right knee.  In June 2006, physical examination revealed 
right knee crepitus with pain on flexion.  MRI examination at 
that time revealed changes consistent with medial meniscus 
posterior horn tear.  There was also small knee effusion.  
The Veteran reported that he had been experiencing pain and 
swelling of that kind since November 2005.  The Veteran is 
competent to report experiencing frequent episodes of 
locking, pain, and effusion, as the perception of those 
conditions comes to him through his senses, and he has 
reported experiencing locking, pain, and swelling since the 
time he filed his claim.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, a June 2006 MRI reflects a meniscal tear 
with effusion of the knee.  The Board finds that he therefore 
is entitled to a separate 20 percent rating under DC 5258, 
effective December 14, 2005, to August 16, 2006.  A separate 
rating under DC 5258 can be awarded because the 
symptomatology for which it is awarded is the locking, pain, 
and effusion, which is separate and distinct from limitation 
of motion.  Therefore, to award the separate rating is not 
pyramiding.  38 C.F.R. § 4.14 (2008).

With regard to the period after August 17, 2006, however, the 
Board finds that the Veteran is not entitled to a higher 
rating or separate compensable rating under DC 5258.  From 
August 17, 2006, to the present, the Veteran has been rated 
under 5261, which is predicated on limitation of motion.  To 
also grant a separate rating under 5259 for that period of 
time would amount to pyramiding because the main symptom 
resulting in the condition being symptomatic is limitation of 
motion.  38 C.F.R. § 4.14 (2008).  Further, since 20 percent 
is the highest possible under DC 5258, it would not benefit 
the Veteran to be rated under that code for the remainder of 
the appeal, as DC 5258 does not offer a rating higher than 
those that he has already been awarded.  

Turning to DC 5259, which pertains to the symptomatic removal 
of semilunar cartilage, a 10 percent rating is the maximum 
rating available.  38 C.F.R. § 4.71a, DC 5259.  As the 
Veteran is already in receipt of ratings under higher than 10 
percent, DC 5259 cannot provide a basis for an increased 
rating for the Veteran's right knee disability in this 
particular instance.  Furthermore, because limitation of 
motion is part of the symptomatology, then assigning a 
separate rating under DC 5259 would constitute pyramiding 
because the Veteran is already assigned a rating for the 
limitation of motion caused by his disability.  38 C.F.R. 
§ 4.14 (2008).  The main findings after August 17, 2006, 
relating to symptomatology of the knee were limitation of 
motion and moderate effusion.  Because the overwhelming 
symptomatology was limitation of motion, the Board finds that 
to assign a separate rating for that period under DC 5259 
would constitute pyramiding, or compensation of the same 
disability under separate diagnostic codes.  38 C.F.R. § 4.14 
(2008).

Next, the rating criteria for DC 5257 (other impairment of 
the knee) provides that a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  Under 38 C.F.R. § 4.31, where 
the criteria for a compensable rating under a diagnostic code 
are not met, and the schedule does not provide for a zero 
percent evaluation, as in DC 5257, a zero percent rating will 
be assigned when the required symptomatology is not shown. 38 
C.F.R.  § 4.31 (2008).

However, the Board finds that a higher rating under DC 5257 
is not warranted.  Throughout the appeal, objective clinical 
findings of instability or subluxation have not been made.  
Specifically, on VA examinations in August 2006 and November 
2008, the examiners stated that there was no instability.  On 
August 2006 VA examination, there was no gross motor or 
sensory deficit of the right knee, and deep tendon reflexes 
and coordination were normal.  On November 2008 VA 
examination, the examiner stated that subluxation was not 
found.  Despite the Veteran's subjective complaints of a 
giving way of the knee, the objective evidence does not 
demonstrate instability in the right knee since service 
connection was established.  Therefore, the Board finds that 
a higher rating or a separate compensable rating under DC 
5257 is not warranted at anytime during the appeal because 
instability is not shown by the objective medical evidence of 
record.

The Veteran has been shown on X-ray examination to have 
degenerative joint disease of his right knee.  Specifically, 
there were early signs of degenerative changes noted while in 
service and on MRI examination on November 2006.  Where there 
is limitation of motion, but the limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003.  Also, under DC 5003, a 10 
percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor joint 
groups.  38 C.F.R. § 4.71a, DC 5003.  The knee is considered 
a major joint.  In this case, the Veteran has noncompensable 
limitation of motion of his right knee for the period from 
December 14, 2005, to August 16, 2006.  However, the Veteran 
has been granted a 20 percent disability rating under a 
diagnostic code predicated upon limitation of motion (DC 
5258) for that period of time.  As the Veteran is already in 
receipt of a 20 percent disability rating under a diagnostic 
code predicated upon limitation of motion, he is not entitled 
to a separate 10 percent rating under either DC 5003 or 5010.  
38 C.F.R. §§ 4.14, 4.71a, DC 5010, Note 1.  Similarly, for 
the period since August 17, 2006, the Veteran has been rated 
under a diagnostic code predicated upon limitation of motion 
(DC 5261), and he is therefore not entitled to a separate 10 
percent rating under either DC 5003 to 5010 since August 17, 
2006.

The Veteran contends that his right knee disability flares up 
after prolonged walking and climbing stairs, or from 
squatting and lifting.  However, even if the Veteran does 
experience flare-ups of his right knee disability, the Board 
finds it unlikely, and there is no evidence which suggests, 
that, on repetitive use, the right knee would be restricted 
by pain or other factors to so as to show additional 
limitation of extension or flexion.  Thus, even considering 
the effects of pain on use, there is no probative evidence 
that the further limitation due to pain results in the right 
knee being limited to a sufficient extent to warrant a higher 
rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Board finds that the 
Rating Schedule is not inadequate.  The Schedule provides for 
higher ratings for the service-connected knee disabilities.  
The evidence does not show that the Veteran's knee disability 
is productive of marked interference with employment which 
would be exceptional for that envisioned by the rating 
schedule at the Veteran's current rating nor does the 
evidence show frequent hospitalization related to the knee.  
For these reasons, the Board finds that referral for 
assignment of an extraschedular rating for this disability is 
not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of 
the credible evidence demonstrates that the Veteran's right 
knee disability has warranted a 20 percent rating pursuant to 
DC 5258 for the period from December 14, 2005, to August 16, 
2006, no more than a 40 percent rating under DC 5261 for the 
period from August 17, 2006, to November 21, 2006, and for 
the period from January 1, 2007, to November 16, 2008, and no 
more than a 20 percent rating for the period since November 
17, 2007.  In assigning a 20 percent rating for the period 
since November 17, 2007, the Board notes that neither 38 
U.S.C.A. § 5112(b)(6) nor 38 C.F.R. § 3.105(e) apply in the 
context of the assignment of a staged rating by the Board 
where the Veteran's disability rating is not reduced, for any 
period of time, to a level below that which was in effect 
when the matter was appealed to the Board.  O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).  All reasonable doubt has 
been resolved in favor of the claimant in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service medical records and post-service 
treatment records with the claims folder.  In addition, he 
was afforded two VA examinations.  Thus, the duty to assist 
has been met.




ORDER

An initial rating of 20 percent, but no higher, for the 
period from December 14, 2005, to August 16, 2006, under DC 
5258, is granted.

An initial rating higher than 10 percent, for the period from 
December 14, 2005, to August 16, 2006, under DC 5261, is 
denied.

An initial rating higher than 40 percent for the period from 
August 17, 2006, to November 21, 2006, and for the period 
from January 1, 2007, to November 16, 2008, for a right knee 
disability is denied.

An initial rating higher than 20 percent for the period since 
November 17, 2008, for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


